Opinion issued July 30, 3015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00723-CV
                            ———————————
                      THE STATE OF TEXAS, Appellant
                                         V.
          KNA PARTNERS, A TEXAS JOINT VENUTRE, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1011330


                          MEMORANDUM OPINION

      In this condemnation proceeding, appellant, the State of Texas (“the State”),

challenges the trial court’s judgment in favor of the appellee property owner, KNA

Partners, a Texas Joint Venture (“KNA”). In its sole issue on appeal, the State

argues that the trial court erred in granting KNA more relief than it was entitled to
under the law and the pleadings and asks that we modify the judgment by deleting

language making the transfer of title to the condemned property from KNA to the

State contingent on the State’s construction of nine driveways that provide access

to KNA’s remaining property. KNA argues that this appeal is now moot because

the driveways in question have already been constructed.

      We dismiss the appeal as moot.

                                   Background

      KNA owned a tract of property located at the intersection of IH 610 and Old

Katy Road in Houston, Texas. The property had a large warehouse and a storage

building situated on it, and the site had nine driveways providing access to the IH

610 frontage road and one driveway to Old Katy Road. The State sought to

acquire approximately two-tenths of an acre of KNA’s property for the widening

of U.S. Highway 290 at the intersection of U.S. 290, IH 610, and Old Katy Road.

The property sought by the State in the condemnation proceeding was a strip of

land, thirteen-and-a-half feet wide, that was located along the entire length of the

property and included the portion of land that contained the nine driveways

providing access from KNA’s property to IH 610.

      The only issue pending at trial was the amount of just compensation due to

KNA as a result of the condemnation of this portion of its property. The State

presented evidence that its highway project included the construction of nine


                                         2
access driveways connecting KNA’s remaining property to the highway. Both

sides presented evidence regarding the value of KNA’s property before and after

the taking, assuming that the State would provide the planned-for access drives.

The jury found in favor of KNA.

      In its final judgment, the trial court found that the State asserted in its

condemnation petition that it would provide access to the highway from KNA’s

remaining property and that it “specifically represented to [KNA] before trial and

to the Court and jury at trial that all nine driveway locations at [KNA’s] whole

property that existed before the State’s condemnation will be reestablished to

provide the same driveway access to [KNA’s] remainder property after the taking.”

The trial court’s judgment also awarded KNA $4,139,181.33 in damages,

representing the difference between the “market value of its whole property before

the taking and the market value of its remaining property after the taking,” as

found by the jury.

      Finally, the judgment provided that “[t]he State should have and recover

from [KNA] fee simple title in and to the property” and that “[t]he State’s title to

this property is subject to the State’s agreement to restore the nine driveway

locations along the new frontage road abutting [KNA’s] remainder property that

the State represented to [KNA] before trial and to the Court and jury at trial that it

would do” and was subject to its payment of the full amount of the judgment. The


                                          3
trial court ordered that it “does hereby vest fee simple title in the property . . . in

the State upon satisfaction of this Judgment, including the State’s restoration of the

nine access drives to [KNA’s] remainder property. . . .”

                         Mootness of the State’s Complaint

      The State argues in its sole issue on appeal that the trial court erred in

requiring the conditioning of the transfer of title on its restoration of the driveways

to KNA’s property in the final judgment. KNA argues that the State’s appeal is

moot because the driveways have been restored. The State does not contest that

the driveways are complete, but it argues that its appeal is not moot as “there is an

existing controversy.”

      The mootness doctrine implicates subject-matter jurisdiction. Trulock v.

City of Duncanville, 277 S.W.3d 920, 923 (Tex. App.—Dallas 2009, no pet.).

Subject-matter jurisdiction is essential to the authority of a court to decide a case.

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993).

Whether a court has subject-matter jurisdiction is a question of law that we review

de novo. City of Elsa v. Gonzalez, 325 S.W.3d 622, 625 (Tex. 2010). Challenges

to subject-matter jurisdiction can be raised for the first time on appeal. Tex. Ass’n

of Bus., 852 S.W.2d at 445.

      A case becomes moot if a controversy ceases to exist between the parties at

any stage of the legal proceedings, including the appeal. In re Kellogg Brown &


                                           4
Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding). An issue becomes

moot when a party seeks a ruling on some matter that, when rendered, would not

have any practical legal effect on a then-existing controversy. Meeker v. Tarrant

Cnty. Coll. Dist., 317 S.W.3d 754, 759 (Tex. App.—Fort Worth 2010, pet. denied);

Thompson v. Ricardo, 269 S.W.3d 100, 103–04 (Tex. App.—Houston [14th Dist.]

2008, no pet.) (“[I]f a judgment cannot have a practical effect on an existing

controversy, the case is moot,” and any opinion issued on merits would constitute

impermissible advisory opinion); City of Farmers Branch v. Ramos, 235 S.W.3d
462, 469 (Tex. App.—Dallas 2007, no pet.) (noting court may only decide issues

presenting “a ‘live’ controversy at the time of the decision”).

      Here, the State’s only complaint on appeal is that the trial court erred in

ordering in its final judgment that the State must restore the nine driveways

providing KNA’s remaining property with access to IH 610. The State argues that

the trial court granted KNA more relief than it requested in improperly

conditioning the transfer of title on completion of the driveways. It further argues

that the trial court’s judgment is erroneous because the State “has the right to

change its construction plans, even long after the condemnation process is

completed,” and “[t]hat right is destroyed if a property owner may make passage of

title subject to a particular construction plan.”




                                            5
      KNA asserted in its brief on appeal that the driveways had been constructed,

and the State does not challenge this assertion. Thus, the State’s arguments that it

must be allowed to change its construction plans are not implicated here. Were

this Court to accept the State’s argument and modify the judgment deleting the trial

court’s requirement that the State build the nine driveways in question, there would

be no practical legal effect. The driveways have already been completed, and the

only relief that we could grant the State is a declaration that it did not have to build

the driveways that it has already built. See Meeker, 317 S.W.3d at 759 (“An issue

becomes moot when a party seeks a ruling on some matter that, when rendered,

would not have any practical legal effect on a then-existing controversy.”);

Thompson, 269 S.W.3d at 103.

      The State argues that, regardless of whether the driveways have already been

restored, the relief it requests on appeal “will have a legal effect because without

such relief the State will not be able to obtain title insurance for the property

acquired without proving to the satisfaction of a title company that the access

drives have been restored.” It asserts that it has a “concrete interest in obtaining

such relief.” However, “[t]o constitute a justiciable controversy, there must exist a

real and substantial controversy involving genuine conflict of tangible interests and

not merely a theoretical dispute.” Bonham State Bank v. Beadle, 907 S.W.2d 465,

467 (Tex. 1995). Any difficulty in obtaining title insurance is merely theoretical


                                           6
and does not indicate that there is an existing controversy regarding the trial court’s

judgment requiring the State to build the already-completed driveways. See id.

      We conclude that the State’s sole issue on appeal is moot.

                                     Conclusion

      We dismiss the appeal as moot.




                                              Evelyn V. Keyes
                                              Justice

Panel consists of Justices Keyes, Huddle, and Lloyd.




                                          7